DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/403938, filed on 05/06/2019. Claims 1-18 are still pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent Application Publication No. 2013/0105249 to Henseler (henceforth referred to as Henseler).
Regarding claims 1-18, Henseler discloses an elevator car door system (i.e. Title) comprising: 
an elevator car (i.e. Fig. 1, ref. 1) having an elevator car door; and 
a movable elevator car door coupling (i.e. Fig. 2) attached to the elevator car and arranged to control operation of the elevator car door, the movable elevator car door coupling comprising: 

a first blade (i.e. Fig. 2, ref. 4 on the left) attached to the mounting bracket; 
a second blade (i.e. Fig. 2, ref. 4 on the right) attached to the mounting bracket; and 
a deterrent (i.e. Fig. 2, ref. 12) attached to the mounting bracket, 
wherein the first and second blades are operable to engage with a landing door coupling (i.e. Fig. 3) to operate the elevator car door, and 
wherein a portion of the movable elevator car door coupling is arranged to contact a ceiling (i.e. Fig. 1, ref. 2) of an elevator shaft (i.e. Fig. 1, ref. 7) during an overrun event, wherein, when the portion contacted the ceiling, at least a part of the movable elevator car door coupling moves relative to the elevator car, and when the portion is not in contact with the ceiling, a biasing element (i.e. Fig. 2, ref. 9) urges the portion toward a normal position (i.e. paragraph 0014, lines 1-4). 
Wherein the portion comprises the first blade (i.e. paragraph 0014, lines 1-4). 
Further comprising a first blade support (i.e. Fig. 2, ref. 11 on the left and ref. 14, 15) fixedly connected to the mounting bracket, wherein the first blade is movably connected to the first blade support. 
Wherein the biasing element (i.e. Fig. 2, ref. 9) connects the first blade to the first blade support. 
Further comprising at least one connector (i.e. Mark up of Fig. 2, not indicated but the pins indicated in mark up of Fig. 2) arranged to movably connect the first blade to the first blade support. 

Wherein the at least one connector includes a connector extension (i.e. Fig. 2, ref. 16, 17) arranged to maintain a separation of the first blade from the second blade (i.e. rotation pins ref. 16 and 17 holds ref. 15 and 14 in place to keep first and second blades separate).
Wherein the portion comprises the deterrent (i.e. Fig. 2, ref. 12 is connected to ref. 4). 
Further comprising a deterrent support (i.e. Fig. 2, not shown but pivot pin of ref. 12) fixedly connected to the mounting bracket, wherein the deterrent is movably connected to the deterrent support. 
Wherein the portion comprises a bracket extension (i.e. Fig. 2, the two side projections of ref. 10) of the mounting bracket. 
Further comprising a secondary mounting bracket (i.e. the door hangers, See mark up of Fig. 2), wherein the secondary mounting bracket is fixedly connected to the elevator car and the mounting bracket is movably mounted to the secondary mounting bracket (i.e. Mark up of Fig. 2 shows ref. 10 is connected to the door hangers via slotted connections which indicates movability). 


    PNG
    media_image1.png
    640
    485
    media_image1.png
    Greyscale






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2013/0133985 to Reuter et al teaches an elevator door coupler with slotted relative movement;
US Patent Application Publication No. 2012/0048657 to Christen teaches an elevator door coupler with slotted relative movement;
FR 2 823 495 to Herault et al teaches an elevator door coupler installed at an elevated height on the elevator car.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEM M TRAN/Examiner, Art Unit 3654